 



PURCHASING AGREEMENT #5190-17 ADDENDUM # A

 

THIS ADDENDUM # A (the “Addendum”) to the Purchasing Agreement # 5190-17 dated
2-24-2017 between Cardax, Inc. (“Seller”) and General Nutrition Corporation
(“Buyer”) is effective as of the date signed by Buyer.

 

WHEREAS, the parties desire to amend the Purchasing Agreement.

 

NOW THEREFORE, for valuable consideration and intending to be legally bound
hereby, the parties hereby agree as follows:

 

1. The following Products are added to Exhibit 1.1:

 

GNC
Item No.   UPC Code   Description   Size  

Unit Price For FOB
Destination Freight
Prepaid

  Allocation

 

539600

  861098000309   ZanthoSyn   60 ct   [***]   Full Chain Expansion

 

539601

  861098000316   ZanthoSyn   30 ct   [***]   Full Chain Expansion

 

Exclusive Distribution. Seller agrees to sell and distribute the Products
exclusively to Buyer and agrees not to directly or indirectly offer, sell,
distribute, wholesale, market, and/or ship the Products to anyone other than
Buyer in accordance with the following provisions:

 

(i)  Term: 2 years from the Effective Date of this Addendum, which shall
automatically renew for successive 2 year terms unless either party notifies the
other in writing not less than 90 days prior to the end of such term;

 

(ii) Territory: United States;

 

(iii) Channel: Brick-and-mortar retail stores; and

 

(iv) Regulatory Classification: Human dietary supplement;

 

provided however, these exclusivity obligations shall terminate if any of the
following occur:

 

(i)  Buyer discontinues full-chain allocation of Products in the Territory,
wherein full-chain refers to all corporate stores;

 

(ii) Buyer offers, sells, distributes, wholesales, markets, or ships a
house-branded or third-party product containing synthetic astaxanthin as a
primary ingredient in excess of [***] per serving; or

 

(iii) Buyer offers, sells, distributes, wholesales, markets, or ships a
house-branded product containing astaxanthin as a primary ingredient in excess
of [***] per serving.

 

2. All other terms and conditions of the Purchasing Agreement remain operative
and unchanged and this Addendum is an integral part of the Purchasing Agreement.

 

BUYER   SELLER           GENERAL NUTRITION CORPORATION   CARDAX, INC.          
By: /s/ Stephen B. Cherry   By: /s/ David M. Watumull           Name: Stephen B.
Cherry   Name: David M. Watumull

 

Title: V.P. of Inventory Planning and Replenishment   Title: Vice President,
Operations           Date: 10/16/2017   Date: 8/4/2017

 



 

 





 